

116 HRES 738 IH: Recognizing the goals and ideals of International Day of Persons with Disabilities.
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 738IN THE HOUSE OF REPRESENTATIVESDecember 3, 2019Ms. Titus (for herself, Mr. Costa, Ms. Wild, Mr. Young, Ms. Haaland, Mr. Gonzalez of Texas, Ms. Norton, and Mr. Cicilline) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the goals and ideals of International Day of Persons with Disabilities.
	
 Whereas December 3 of each year is recognized internationally as International Day of Persons with Disabilities;
 Whereas the United Nations (UN) states that the observance of International Day of Persons with Disabilities aims to promote an understanding of disability issues and mobilize support for the dignity, rights, and well-being of persons with disabilities and seeks to increase awareness of gains to be derived from the integration of persons with disabilities in every aspect of political, social, economic, and cultural life;
 Whereas over 1,000,000,000 people, or 15 percent of the world’s population, live with some form of disability;
 Whereas 80 percent of individuals with disabilities live in developing countries; Whereas there are more than 93,000,000 children with disabilities worldwide according to the United Nations Children’s Fund (UNICEF);
 Whereas the prevalence of disabilities is approximately 50 percent higher for women than for men, and women make up 75 percent of all individuals with disabilities in low- and middle-income countries, according to UN Women;
 Whereas persons with disabilities are often excluded from the labor market, political participation and meaningful involvement in public life and are more likely to experience poverty, discrimination, social stigmatization, and lack of access to vital and inclusive resources;
 Whereas children with disabilities are more likely to be malnourished, subject to violence, isolation, and abuse, and less likely to attend school than children without disabilities;
 Whereas issues related to disability rights cut across all sectors of foreign assistance, including democracy, voting and elections, human rights, civil rights, labor, global health, education, economic growth and trade, gender equality and women’s empowerment, agriculture and food security, water and sanitation, conflict transformation, disaster risk reduction, and humanitarian recovery and relief;
 Whereas there are 59,500,000 people forcibly displaced worldwide and displaced people are more likely to have a disability, according to the UN High Commission for Refugees;
 Whereas forced displacement amplifies the risk experienced by refugees with disabilities with respect to violence, including sexual and domestic abuse, trafficking, exploitation by family members, discrimination, and exclusion from access to justice, education, livelihoods, a nationality, and other public services;
 Whereas people with disabilities are often members of marginalized groups, including women, young people, older adults, the LGBTI community, ethnic and religious minorities, indigenous people, internally displaced people, and refugees;
 Whereas the United States has shown leadership domestically on disability rights with the enactment and implementation of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the ADA Amendments Act of 2008 (Public Law 110–325), and the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), as well as section 504 of the Rehabilitation Act (29 U.S.C. 794), and this leadership should be leveraged to support international disability rights;
 Whereas United States support for the rights of individuals with disabilities— (1)is in the diplomatic, economic, and humanitarian interests of the United States;
 (2)generates goodwill toward the United States; and (3)highlights the values of the people of the United States through the work of governmental, nongovernmental, and faith-based organizations of the United States;
 Whereas the United States Government, through the United States Agency for International Development (USAID), promotes disability-inclusive development by—
 (1)improving the quality and accessibility of education for students with disabilities through the promotion of sign language, Braille, access to assistive technology, and other inclusive education practices;
 (2)increasing the participation of people with disabilities in political processes through national awareness campaigns, use of accessible polling stations and voter materials, and open exchange between disability communities and politicians to update election laws to be more inclusive and compliant with the United Nations Convention on the Rights of Persons with Disabilities;
 (3)strengthening organizations run by and for people with disabilities to advocate on their own behalf, design, and implement international development programs and access direct funding;
 (4)supporting the economic independence of women with disabilities through microcredit programs that provide seed grants to women to invest in their families and start new businesses;
 (5)integrating youth and adults with disabilities into the competitive workforce by facilitating job training, internship opportunities, and educating employers on best practices for hiring people with disabilities; and
 (6)ensuring community health care providers and disaster response experts include people with disabilities in their programs by employing the principles of universal design; and
 Whereas the inclusion of people with disabilities is a fundamental part of democracy and essential to the full realization of human rights: Now, therefore, be it
	
 That the House of Representatives— (1)supports the recognition of International Day of Persons with Disabilities;
 (2)supports the goals and ideals of International Day of Persons with Disabilities; (3)recognizes the importance of supporting the rights of individuals with disabilities both domestically and abroad;
 (4)supports efforts by the Department of State and the United States Agency for International Development to promote disability-inclusive development;
 (5)supports continued leadership by the United States in bilateral, multilateral, and private sector efforts to promote and protect the rights of individuals with disabilities; and
 (6)encourages other members of the international community to protect the rights and civil liberties of individuals with disabilities.
			